STATE POLICE ASSOCIATION, OF MASSACHUSETTS, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentState Police Ass'n v. CommissionerDocket No. 15443-93United States Tax Court1996 U.S. Tax Ct. LEXIS 51; November 6, 1996, Decided November 8, 1996, Entered ALFRED J. O'DONOVAN, Counsel for PetitionerSTUART L. BROWN, Chief CounselLAURENCE D. ZIEGLER, Assistant District counsel WELLS, Judge WELLS, Judge DECISIONPursuant to the opinion of the Court filed September 4, 1996, and incorporating herein the facts*52  recited in respondent's computation as the findings of the Court, it isORDERED and DECIDED: That there are deficiencies in income tax due from petitioner as follows:YEAR ENDINGAMOUNTApril 30, 1986$ 214,988April 30, 1987$ 238,492April 30, 1988$ 266,342April 30, 1989$ 239,264July 31, 1989$ 57,636July 31, 1990$ 180,366July 31, 1991$ 155,345That there are no additions to tax due from petitioner for the taxable years ending April 30, 1986, April 30, 1987, April 30, 1988, April 30, 1989, July 31, 1989, July 31, 1990 and July 31, 1991 pursuant to the provisions of IRC section 6651.That there are no additions to tax due from petitioner for the taxable years ending April 30, 1986, April 30, 1987, April 30, 1988, April 30, 1989 and July 31, 1989 pursuant to the provisions of IRC section 6653.That there are no additions to tax due from petitioner for the taxable years ending April 30, 1986, April 30, 1987, April 30, 1988, April 30, 1989 and July 31, 1989 pursuant to the provisions of IRC section 6661.That there are no additions to tax due from petitioner for the taxable years ending July 31, 1990 and July 31, 1991 pursuant to the provisions of IRC section*53  6662.Thomas B. Wells, Judge* * * *It is hereby stipulated that the foregoing decision is in accordance with the opinion of the Court and the respondent's computation, and that the Court may enter this decision, without prejudice to the right of either party to contest the correctness of the decision entered herein.It is stipulated that interest will be assessed as provided by law on the deficiencies in tax due from the petitioner.It is further stipulated that there are prepayment credits for the years ending April 30, 1986, April 30, 1987 and April 30, 1988 in the amounts of $ 5,000, $ 5,000 and $ 4,240, respectively. It is stipulated that the deficiencies for the taxable years ending April 30, 1986, April 30, 1987 and April 30, 1988 are computed without considering each of these prepayment credits.